Citation Nr: 0117908	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee, patellar shaving and partial medial 
meniscectomy, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted an increased, 10 percent, rating 
for the veteran's degenerative joint disease of the left 
knee, patellar shaving and partial medial meniscectomy.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's degenerative joint disease of the left 
knee, patellar shaving and partial medial meniscectomy, is 
manifested by limitation of extension to 10 degrees, 
limitation of flexion to 110 degrees, and functional loss due 
to chronic pain, atrophy of the left thigh and calf, and left 
leg weakness.


CONCLUSION OF LAW

The veteran's degenerative joint disease of the left knee, 
patellar shaving and partial medial meniscectomy is 20 
percent disabling according to the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Treatment records from the New Orleans VA Medical Center 
(VAMC) showed that in April 1997 the veteran complained of 
left knee pain, and on examination it was noted that 
extension and flexion were intact, the anterior drawer test 
was negative, and it appears that Mc Murray's test was 
positive.  One week later the veteran was seen for a 
longstanding problem of left knee pain, and he reported that 
he was unemployed, and had worked in construction until 
August 1996.  Examination  showed no ligamentous laxity and 
no muscle atrophy.  An x-ray showed post-traumatic changes in 
the patella, and there was patellar deformity.  In May 1997 
the veteran complained of severe knee pain, and reported that 
knee pain had been present for many years, but that 
"uncontrollable pain began last night".  The next day the 
veteran reported that his left knee gave away and caused him 
to fall, and would pop, swell, hurt, and lock at a 90 degree 
angle intermittently.  He walked with a normal gait.  
Examination showed no effusion or soft tissue swelling, mild 
crepitance on the left, mild instability to varus testing on 
the left, no tenderness, and range of motion was from 0 to 95 
degrees.  The impression was chronic knee pain, mild 
instability in the left knee (laxity of the left lateral 
collateral ligament) and possible chondromalacia.  On 
orthopedic consultation in May 1997 the veteran complained of 
left knee pain and weakness.  It was noted that his left knee 
had degenerative joint disease and maltracking.  

Treatment records from the New Orleans VAMC further showed 
that in July 1997 the veteran reported that his left knee 
ached when he walked, but he had no problems on weight 
bearing.  Examination showed no crepitance, no effusion, no 
ligament instability, no pain on palpation, and full range of 
motion.  In August 1997 the veteran reported that his knee 
occasionally gives out. On examination there was no knee 
instability, no weakness, and no effusion.  He reported that 
he was working as a handyman at a church.  A few days later, 
in August 1997, he complained of bilateral knee pain, that 
was worse with activity.  Examination showed obvious atrophy 
of the left lower extremity, and full range of motion with 
mild crepitus on the left.  There was no swelling, and 
McMurray's test, Lachman's test, and anterior drawer sign 
were all negative.  The assessment included mild ligamentous 
laxity on valgus testing on the left.  In July 1998 the 
veteran complained of chronic left knee problems, and 
examination showed no joint instability and no effusion.  In 
January 1999 it was noted that the veteran had severe 
degenerative joint disease in both knees.  It was also noted 
that he worked in "housekeeping at VA".  Objective 
examination showed no demonstrable ligamentous instability.  

On VA examination in April 1999 the veteran reported that he 
injured his left knee in service in 1983 and had surgery at 
that time, which included ligaments and cartilage being 
repaired and patellar shaving.  He claimed the knee healed 
and did well for about five or six years, and now was 
starting to give him problems.  He claimed he could not keep 
a job because of the severe pain in the left knee.  He 
reported that the knee swelled, locked, and gave away, with 
all the pain over the knee and down the anterior one half of 
the tibia.  He claimed that his pain was so severe at times 
that he regretted getting out of bed in the morning.  
Examination showed one inch atrophy of the left calf and left 
thigh.  Motor and sensation testing showed that the veteran 
was weak in the left leg mainly due to his knee injury.  
Active range of motion of the left knee was from 10 to 110 
degrees, and passive range of motion was from 0 to 115 
degrees, and both had crepitation on motion.  There was no 
ligamentous laxity and no swelling, and a negative McMurray's 
test, negative Lachman's test, and a negative anterior drawer 
sign.  There was tenderness all over the knee, especially at 
the joint line and under the patellar area.  The diagnoses 
included degenerative joint disease of the left knee.  

On VA examination in May 1999, the examiner concurred with 
the April 1999 VA examiner's findings, including the range of 
motion.  It was noted that an x-ray of the left knee showed 
mild degenerative joint disease with some post-surgical 
changes.  

In April 2000 the veteran testified at a personal hearing at 
the RO that he had a lot of left knee pain, and that because 
of his left knee he could not run and could only walk for two 
miles at the most.  His symptoms were made worse by kneeling 
and if he did too much walking.  He claimed he wore a metal 
brace only when he went to work, which was four days a week.  
He worked part-time, and claimed that his left knee affected 
his work.  He testified that he did not take off work for his 
knee, but could get off early when business was slow, and he 
indicated that his employer knew about his left knee 
disability.  He claimed his left knee condition woke him up 
at night, and he would take his medication and go back to 
sleep.  His previous job was at the VA Hospital, and he was 
reportedly laid off because he was "taking treatments" while 
at work.  He testified that his left knee was "unstable all 
the time", and that the kneecap felt loose.  He claimed he 
had a cane, but he only used it when he did not wear his 
brace and if he was walking for a distance.  He worked part-
time in a hotel as a bellman, and claimed he was not on his 
feet very much and that once he took guests to their room, he 
could go back and sit down.  He claimed the hotel was not 
that big, so that once the hotel was filled up, he was done 
with work, and he had enough breaks to make work bearable.  
He testified that he was a "qualified worker" in housekeeping 
at the VA Hospital when he was terminated. and claimed he was 
able to perform his job even though he was in pain.  He took 
off work when he could not get out of bed and was in a lot of 
pain, and claimed he was terminated because of too many 
absences.   

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record, and the 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal; (b) More 
movement than normal; (c) Weakened movement; (d) Excess 
fatigability; (e) Incoordination, impaired ability to execute 
skilled movements smoothly; (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating applies for each such major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in flexion and extension.  38 C.F.R. § 4.71, Plate 
II.  The appropriate diagnostic codes for range of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides that a 10 percent rating is assigned when 
flexion of the leg is limited to 45 degrees.  A 20 percent 
rating is assigned when flexion of the leg is limited to 30 
degrees.  A 30 percent rating is assigned when flexion of the 
leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Diagnostic Code 5261 provides for a 10 percent rating when 
there is extension of the leg limited to 10 degrees.  A 20 
percent rating when there is extension of the leg limited to 
15 degrees.  A 30 percent rating is for assignment when 
extension is limited to 20 degrees.  A 40 percent rating is 
assigned when extension is limited to 30 degrees.  A 50 
percent rating is assigned when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The record reflects that the veteran's service-connected left 
knee disability encompasses degenerative joint disease and 
residuals of patellar shaving and a partial medial 
meniscectomy, and the veteran has complained of left knee 
pain, that is severe on walking, as well as swelling, 
locking, and instability of the left knee.  The record 
reflects that on VA examination in 1999, active range of 
motion of the left knee was from 10 to 110 degrees.  
Accordingly, pursuant to Diagnostic Code 5261, a 10 percent 
rating for knee extension limited to 10 degrees was assigned.  
The record reflects however, that the veteran also 
experiences functional loss of the left knee due to chronic 
pain, atrophy of the left thigh and calf, and weakness in the 
left leg.  After consideration of the evidence of functional 
loss and the veteran's various complaints regarding the left 
knee, in conjunction with the factors set out in 38 C.F.R. 
§ 4.40 and DeLuca, the Board finds that an increased, 20 
percent rating, is warranted for the veteran's service-
connected left knee disability, based on functional loss.  
38 C.F.R. § 4.71, Diagnostic Code 5261.  A higher rating of 
30 percent would require a showing of ankylosis, extension 
limited to 20 degrees, flexion limited to 15 degrees, 
malunion of the tibia and fibula with marked knee disability, 
or severe instability or subluxation of the left knee, none 
of which has been shown by the objective medical evidence of 
record.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5260, 5261, 5262.  

Specifically, with regard to the veteran's complaints that 
his left knee "gives away" and that he wears a metal knee 
brace at work for knee support, the Board notes that there 
have been minimal clinical findings to support his 
contentions.  A May 1997 VA treatment record showed he had 
mild instability to varus testing on the left, and in August 
1997 the assessment included mild ligamentous laxity on 
valgus testing on the left.  However, the other VA treatment 
records show no evidence of instability, and the most recent 
evidence, the VA examination in 1999, showed no ligamentous 
laxity.   Accordingly, the Board finds that the objective 
medical evidence of record is insufficient to grant a 
separate rating for even slight instability of the left knee 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, and as 
provided for in the applicable General Counsel Opinions.  
VAOPGCPREC 23-97, July 1, 1997; VAOPGCPREC 9-98, August 14, 
1998.  

Consideration of 38 C.F.R. § 3.321(b)(1)

In a December 1998 statement the veteran contended that he 
was experiencing severe pain in the left knee and could "no 
longer work".  In June 1999, he claimed that his left knee 
condition had "already cost [him] one job".  Moreover, on VA 
examination in 1999 he reported that he could not keep a job 
because of the severe pain in the left knee.  The Board notes 
that since the veteran is currently working, referral to the 
RO for consideration of entitlement to a total disability 
rating based on individual unemployability is not 
appropriate.  The record reflects, however, that the RO has 
considered whether referral for entitlement to an 
extraschedular evaluation for the veteran's service-connected 
left knee disability pursuant to 38 C.F.R. § 3.321(b)(1) is 
warranted, and has declined to refer the veteran's case for 
an extraschedular evaluation.  

The applicable regulation provides that ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment, due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is that there must be a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board concurs with the RO's decision to not refer the 
veteran's case for an extraschedular evaluation, and finds 
that the regular schedular standards applied in this case 
adequately describe and provide for the veteran's disability 
level.  The veteran has reported that he works part-time, 
four days a week, as a bellman at a hotel, and that he wears 
a knee brace to work.  He testified that his employer knew 
about his left knee disability, and that once he took a guest 
to their room he was able to rest, and that he was able to 
take breaks and leave work if business was slow.  He reported 
that he worked in housekeeping at a VA facility, and that he 
took off work when he was unable to get out of bed.  He 
claimed he was terminated for having too many absences, and 
for going to doctor's appointments during work, without 
taking sick leave.  Thus, although there may be some 
interference with the veteran's work due to his left knee 
disability, the Board concludes that the evidence of record 
does not show "marked interference" with employment due to 
the service-connected left knee disability, due to the fact 
that the veteran is able to work as a bellhop, a job which no 
doubt requires at least some walking and physical labor, and 
he is able to take breaks and is able to rest after he takes 
a guest to their room.  The Board also notes that 38 C.F.R. 
§ 4.1 provides that the percentage ratings in the rating 
schedule represent "the average impairment in earning 
capacity" resulting from a disability, and that "the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations".  
Accordingly, the Board finds that the 20 percent rating 
assigned for the veteran's service-connected left knee 
disability encompasses any loss of work, or interference with 
work, that the veteran's has due to his service-connected 
left knee disability.

Moreover, there is also no evidence, nor has the veteran 
alleged, that he has been hospitalized for treatment for his 
left knee disability, other than for the knee surgery during 
service.  Thus, based on a review of all of the evidence of 
record, the Board finds that there is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm; accordingly the Board agrees 
with the RO's decision to not refer the veteran's case for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified in the June 1999 rating decision, the August 1999 
statement of the case, and a subsequent supplemental 
statement of the case in May 2000, of what would be 
necessary, evidentiary wise, for the assignment of a 20 
percent rating for his service-connected left knee 
disability.

Additionally, the veteran was notified in letters from the 
RO, dated in April 1994 and in September 1998, of the need to 
provide information pertaining to recent treatment for his 
service-connected left elbow disability.  The Board therefore 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and the RO's letter sent to the veteran adequately 
informed the veteran of the information and evidence needed 
to substantiate this claim, and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has reported that he received all of 
his treatment through the New Orleans VAMC.  The record 
reflects that the RO has requested, and received, treatment 
records from this source; thus, the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
the named VA treatment records.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA 



has satisfied its duties, as set out in the VCAA, to notify 
and to assist the veteran in this case.  Thus, the Board 
finds that further development is not warranted. 


ORDER

A 20 percent rating for degenerative joint disease of the 
left knee, patellar shaving and partial medial meniscectomy 
is granted, subject to the regulations governing the payment 
of monetary awards.




		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

